                                                                                      E-FILED
                                                    Wednesday, 27 February, 2019 11:22:46 AM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JASON CARR and                       )
BRUCE CARR, as                       )
successor trustees and               )
personal representatives of          )
Joyce E. Carr, deceased,             )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )     No. 18-cv-3002
                                     )
TARGET CORPORATION,                  )
                                     )
            Defendant.               )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Target Corporation’s (Target)

Motion to Alter or Amend Order Allowing Motion of Successors in Interest

to Plaintiff to be Substituted as Real Parties in Interest for Plaintiff Pursuant

to F.R.C.P. 25(a)(1) (d/e 14) (Motion). For the reasons set forth below, the

Motion is ALLOWED in part.

      Jason Carr and Bruce Carr are successor trustees (Successor

Trustees) of The (amended) Joyce E. Carr Living Trust dated March 7,

2005 (Trust). Response of Successors in Interest to Plaintiffs in Opposition

to the Motion of Defendant to Alter or Amend Order Allowing the Motion of

Successors in Interest to Plaintiffs to Be Substituted as Real Parties in
                                  Page 1 of 4
Interest Under FRCP 25(A)(1) (Response), Exhibit A, Trust § VII.B. The

Court allowed the Successor Trustees’ motion (d/e 13) to be substituted in

as the real party in interest in this case. Target objects. Target argues that

the Successor Trustees will want to amend the claims in this action to bring

an action under the Illinois Survival Act. Target claims that in order to do

so, the Trustees must open a probate estate. Target also argues that the

Successor Trustees must serve interested parties in accordance with Rule

25(a)(3).

      The Successor Trustees do not currently seek to amend the

Complaint in this action to add a claim under the Illinois Survival Act, 755

ILCS 5/27-6. They only ask to be substituted in as the real parties in

interest in this action after the death of the original plaintiff Joyce E. Carr,

deceased (the Decedent). The prospect that they might wish to add such a

claim is not at issue at this time.

      The Successor Trustees, however, should comply with Rule 25(a)(3).

The Successor Trustee must serve in the manner required by Rule 4 their

original Motion to Be Substituted as Real Parties in Interest (d/e 13) and

the death certificate of the Decedent on non-parties who may have an

interest in this action. Non-parties with a possible interest would be all

beneficiaries under the Trust and all persons who were entitled to inherit

                                      Page 2 of 4
from the Decedent on the date of her death under the Illinois Statute of

Descent and Distribution, 755 ILCS 5/2-1 et seq. These interested non-

parties are entitled to notice and opportunity to respond to the Successor

Trustees’ request to be substituted in. Rule 25(a)(3) requires such notice.

      THEREFORE, IT IS ORDERED: The Motion to Alter or Amend Order

Allowing Motion of Successors in Interest to Plaintiff to be Substituted as

Real Parties in Interest for Plaintiff Pursuant to F.R.C.P. 25(a)(1) (d/e 14) is

ALLOWED in part. The Successor Trustees Jason Carr and Bruce Carr

are directed to serve in accordance with the requirements of Rule 4 the

beneficiaries of The (amended) Joyce E. Carr Living Trust dated March 7,

2005 and all individuals who are entitled to inherit from Joyce E. Carr,

deceased, according to the Illinois Statute of Descent and Distribution, 755

ILCS 5/2-1 et seq. with the following documents: (1) a copy of the Motion of

Successors in Interest to Plaintiff to be Substituted as Real Parties in

Interest for Plaintiff Pursuant to F.R.C.P. 25 (d/e 13); (2) a copy of the

death certificate for Joyce E. Carr, deceased; and (3) a copy of this

Opinion. The Successor Trustees shall complete such service by March

15, 2019, and file appropriate proofs of service. The parties so served shall

file any objection to the substitution of Jason Carr and Bruce Carr as




                                  Page 3 of 4
plaintiffs by April 15, 2019. If any objections are filed, the Court will review

such objections and take appropriate action at that time.

ENTER: February 27, 2019




                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                  Page 4 of 4
